Citation Nr: 1210413	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1965 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied reopening the claim for service connection for sleep apnea.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for sleep apnea.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have been characterized as indicated on the title page to comport with the Board's decision to reopen.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied service connection for sleep apnea.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the August 2002 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current sleep apnea first manifested during active duty service, and has persisted since that time.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board is reopening the claim for service connection for sleep apnea, and granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The RO denied service connection for sleep apnea in August 2002, finding that the evidence did not demonstrate that sleep apnea began in service or was caused by some event or experience in service.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In October 2006, the Veteran filed a request to reopen the claim for service connection for sleep apnea.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

The evidence received since the August 2002 rating decision includes three statements from the Veteran's private physician, opining that the Veteran's symptoms of sleep apnea have been present since the mid 1970s.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim: that the Veteran's sleep apnea first manifested while he was in service.   Reopening the claim is warranted.  38 U.S.C.A. § 5108.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records document his complaints of sleepiness, headaches, shortness of breath, dizziness, and throat discomfort, as well as treatment for obesity.  In December 1978, he was assessed with multiple osteomas in the right frontal sinus.  In October 1979, he underwent a septoplasty to correct an upper airway obstruction due to nasal septal deformity.

The Veteran was first diagnosed with sleep apnea during a VA sleep study in December 2001.  Subsequent VA treatment records reflect ongoing treatment for his sleep apnea with a CPAP machine.

In a September 2006 statement, one of the Veteran's fellow soldiers alleged that he witnessed the Veteran's sleep apnea in service.  He stated that he and the Veteran served on the same mortar platoon in Vietnam and routinely bunked in the same quarters.  He alleged that the Veteran's snoring seemed to get progressively louder the longer he was in Vietnam, and that at times his snoring kept other team members from getting necessary rest to perform their duties.

In October 2006, September 2007, and April 2008, the Veteran's private physician noted his review of the Veteran's extensive medical history and opined that the Veteran's symptoms of sleep apnea have been present since the mid 1970s.

At an August 2008 VA medical examination, the Veteran was diagnosed with obstructive sleep apnea syndrome.  The examiner noted that this condition should be assessed by a pneumologist.  The examiner opined that the Veteran's obesity must be seen as the cause of his obstructive sleep apnea syndrome.

At his November 2011 hearing, the Veteran testified that his symptoms of sleep apnea have been ongoing since service through the present time, and that he did not know what sleep apnea was until he was first diagnosed in December 2001.

The Veteran is competent to describe the symptoms of his sleep apnea without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

There is no basis to question the credibility of the Veteran's statements.  His service treatment records clearly document his complaints of and treatment for sleepiness, headaches, shortness of breath, dizziness, throat discomfort, obesity, multiple osteomas in the right frontal sinus, and an upper airway obstruction due to nasal septal deformity.  Throughout the record, and most recently at his November 2011 hearing, the Veteran has consistently reported that the same symptoms of sleep apnea have been ongoing since service through the present time, and that he did not know what sleep apnea was until he was first diagnosed in December 2001.  His private physician opined in October 2006, September 2007, and April 2008 that the Veteran's symptoms of sleep apnea have been present since the mid 1970s.

While the August 2008 VA examiner opined that the Veteran's obesity must be seen as the cause of his obstructive sleep apnea syndrome, this examiner did not provide any opinion with regard to whether the Veteran's sleep apnea is related to service, including his obesity documented while in service.

The VA examiner's opinion is outweighed in probative value by the clear documentation in the Veteran's service treatment records of relevant symptomatology and the three opinions provided by his private physician stating that his current symptoms of sleep apnea have been present since the mid 1970s (while he was in service).

The competent and credible evidence of record establishes that sleep apnea first manifested while the Veteran was on active duty, and has persisted since that time.  There is no question that the Veteran experienced relevant symptomatology in service, and there is no question that he currently has sleep apnea.  Accordingly, service connection for sleep apnea is warranted.



ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for sleep apnea is granted.

Service connection for sleep apnea is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


